IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30934
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RONALD XAVIER COLLINS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-1786
                     USDC No. 99-CR-20029-ALL
                       --------------------
                          October 2, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ronald Xavier Collins, now federal prisoner # 10208-035, was

convicted of being a felon in possession of a firearm.    Pending

before the court is an appeal from the denial of Collins’s 28

U.S.C. § 2255 motion.    Without deciding the merits of that

appeal, we previously remanded the case to the district court for

consideration of Collins’s FED. R. APP. P. 4(b)(4) motion for

extension of time to file a notice of appeal from the judgment in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30934
                               -2-

his criminal case and a determination whether the circumstances

of his case constituted good cause or excusable neglect such that

his motion should be granted.   See United States v. Collins, No.

01-30934 (5th Cir. July 1, 2002) (unpublished).   On remand, the

district court granted Collins’s motion.   In compliance with the

district court’s order, Collins timely filed a notice of appeal

from his criminal judgment.   His 28 U.S.C. § 2255 appeal,

therefore, is moot.

     APPEAL DISMISSED.